DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without traverse, of invention Group I, claims 1-13 in the reply filed on 07/06/2021, is acknowledged.  

Response to Amendment
This communication is responsive to the applicant's amendment filed on 07/06/2021.  It is noted in response to the electron/restriction requirement, the applicant(s) canceled claims 14-15 (i.e. invention group II) (see the amendment: pages 2-4).

Specification and Drawing
The disclosure is objected to because of the following: 
For paragraph 267, the statement of “since …and the AI device 420 receiving the pattern recognizes is switched to …” appears to have a grammatical error. Appropriate correction is required.
For paragraph Fig. 11 and paragraphs 285-307, the textural and/or numerical references such as “AI device 420”, “device 430”, and “440” recited in the paragraphs are missed in the corresponding drawing. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Concerning multiple errors found in the application (see above), applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

It is reminded that corrected drawing sheet(s) in compliance with 37 CFR 1.121(d) is/are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KIM et al. (US 2019/0341042) hereinafter referenced as KIM.
As per claim 1, KIM discloses ‘method for providing content and electronic device supporting the same’ (title) including associated “an Artificial Intelligence (AI) device (read on ‘electronic device 101’ such as one of ‘smart phone and artificial intelligence speakers’) with a device (read on one of ‘external electronic devices 102, 104 or 108’, one of ‘smart devices 411, 413 and 415’ and ‘content output devices 421, 423 and 425’, or one of ‘Internet of Thing (IoT) devices’, in a broad sense)” (Figs. 1, 3-4, p(paragraph)3-4, p43, p60, p85, p89), comprising:
receiving (‘capture’) a preset behavior pattern (read on ‘entering, leaving or remaining at a designated location within the house’, or, ‘image’ used to ‘identify the user’) of the user (or ‘person’) sensed (detected) by a first camera (one of ‘321, 323, 325, 327, 329 and 331’) from the first camera (same above), (p37, p60-p61); 
receiving a voice command for controlling (or ‘to perform’) an operation of the device (same above) from the user, (p6, p80-p85); and
transmitting (one of ‘commands...‘transmitted’ including) the voice command to the device (same above), wherein the voice command is a command (read on a ‘reproduction content’ associated with or based on ‘reproduction command’ and/or ‘voice command’, such as ‘play music’ or ‘play movie’, in a broad sense) corresponding to the preset behavior pattern (same above, such as ‘when the user remains in the bedroom’, or ‘when the user moves from the bedroom to the living room’, detected/determined via the above ‘camera(s)’) of the user, (p43, p76-p89).  
claim 2 (depending on claim 1), KIM further discloses “transmitting the voice command to a server (such as ‘602’ and/or ‘603’); receiving a control instruction (read on ‘production content’ corresponding to ‘reproduction command’/ ‘voice command’, such as ‘play music’ or ‘play movie’) corresponding to the voice command from the server; and transmitting the control instruction (same above) to the device (such as one of the ‘IoT devices’ or ‘external devices’)”, (Figs. 1, 3-6, p43, p80-p89).
As per claim 3 (depending on claim 2), KIM further discloses “receiving (‘transfer’ from one of ‘external devices’) an operation performance result (read on ‘outcome of performing’ or performed ‘function’ or ‘service’) corresponding to the control instruction (same above), from the device (same above)”, (p43, p80-p89, p121-p122).
As per claim 5 (depending on claim 1), KIM further discloses “receiving information about the user's spatial movement (‘moves’) from a second camera (in different room), when the first camera and the device is located at a first space (such as ‘bedroom’), the second camera and the Al device (such as ‘AI speaker’) is located at a second space (such as ‘living room’), and the user moves from the first space to the second space, wherein the information about the user's spatial movement is information that is obtained by sensing (or ‘detect’) the user's spatial movement using the first camera and is transmitted to the second camera”, (Fig. 3-5, p43, p59-p61, p74-p77, p83-p89).
As per claim 6 (depending on claim 1), KIM further discloses “wherein the first camera, the Al device and the device (same above) are connected to each other via an Internet of Things (IOT) network (read on ‘network’/‘cloud’ for ‘transmitting information’ from ‘Internet of Thing (IoT) devices’, in a broad sense)”, (Figs. 1, 3-4, p43, p89).
claims 7-12, they recite a device (apparatus). The rejection is based on the same reasons described for claims 1-6 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step, wherein limitations regarding “RF module” and “processor” are also disclosed by KIM (Fig. 1, ‘120’, ‘190’, p25, p40, p66).
As per claim 13, it recites a device.  The rejection is based on the same reason described for claim 1 (or 7), because it also reads on the limitations of claim 13 (also see KIM: Fig. 1, p25-p26).

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
July 31, 2021
/QI HAN/Primary Examiner, Art Unit 2659